
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1136
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Bishop of Utah
			 (for himself, Mr. Chaffetz, and
			 Mr. Matheson) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  establishment of the McKay-Dee Hospital in northern Utah.
	
	
		Whereas McKay-Dee Hospital and its predecessors have
			 offered 100 years of continuous health care service to the residents of
			 northern Utah from 1910 to 2010;
		Whereas tens of thousands of hardworking individuals have
			 devoted their lives to the care, concern, and healing of patients at the three
			 hospitals that have become Intermountain McKay-Dee Hospital and Medical
			 Center;
		Whereas hundreds of thousands of Utah residents have
			 received medical care during McKay-Dee’s 100 years of service;
		Whereas McKay-Dee Hospital represents the fulfillment of
			 Annie Taylor Dee’s dream to provide access to high quality health care for the
			 residents of northern Utah;
		Whereas McKay-Dee Hospital's contributions to the
			 community at-large come in many more ways than simply providing traditional
			 hospital-based health care services;
		Whereas every Dee, McKay, and McKay-Dee facility has
			 offered innovative medical technology; and
		Whereas Intermountain Healthcare was recently recognized
			 as a national model for providing quality and affordable healthcare: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 100th anniversary of the
			 establishment of the McKay-Dee Hospital in northern Utah; and
			(2)commends McKay-Dee
			 Hospital and its employees for providing quality care to hundreds of thousands
			 of patients over the last century.
			
